DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This office action is based on the December 16, 2020 reply for application 15/432,704 filed on February 14, 2017. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 16, 2020 has been entered.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The limitation “the projection being permanently fixed to the arms” was not disclosed in the original specification.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19, 28-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 19 and 28 each recite “the projection being permanently fixed to the arms”. The projection was never disclosed in the specification. The drawings show the projection (unlabeled) in Fig 9. According to 37 CFR 1.84(h)(3), the hatchings for the projection make it clear that it is a different component than that of the rest of the connector. As such, there is not enough information to indicate the applicant had possession of the projection being “permanently” fixed relative to the arms. 
Claims 29-31 are also rejected under 112(a) as being dependent off Claim 28.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 33 recites that the “tracks define a maximum diameter of the connector” which is contradictory to the specification. See Fig below where the maximum diameter of the connector is defined by the outer surfaces of the connector not the tracks (see dashed lines below). As such claim 33 is indefinite. It seems that applicant is claiming that the tracks define a diameter/width that is greater than the width of the second cavity. If so, applicant should 
    PNG
    media_image1.png
    583
    681
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 8, 16, 21-27, 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Carruth US 2018/0228518 in view of Haskins US 2012/0130436 and Rezach US 2011/0257690.
Regarding Claim 1, Carruth discloses a spinal construct (Figs 1a-1b) comprising:
a coupling member (#108, Fig 1b) including a first mating surface (#108d) engageable with an existing fastener implant (#101), the existing fastener implant defining a first cavity (#120) configured for disposal of an existing spinal rod implant (#106, Fig 1it is noted that the existing fastener implant and spinal rod are only functionally recited);
a connector (#130) including a first opening (#142), a second cavity (#152), an aperture (#144), the connector engageable with the existing fastener implant such that a portion (top portion of #101) of the existing fastener implant is disposed in the aperture 
the connector comprising spaced apart arms (Fig 1, opposing arms helps to define a u-shape second cavity #152), inner surfaces of the arms (Fig 1a-1d) and an inner surface (bottom surface, Fig 1a-1d of which rod #107 would rest on) between the inner surface of the arms defining at least a portion of the second cavity (#152, Fig 1a-1d), wherein tops of the arms define a second opening (near ref #152p, Fig 1d), the second opening in communication with the cavity, a center of the second opening being coaxial with a center of the second cavity (Fig 1a-1d, the center of the opening and a center of the second cavity each define a point and extending through the two points is an imaginary line or axis and thus the centers are coaxial along the axis define by the two center points); and
a part (#132) engageable with a second mating surface (#108p) of the coupling member (Figs 1a-1b), the second mating surface extending through the first opening (as seen in Fig 1a), the mating surfaces each extending outwardly from an outer surface of the coupling member (as seen in Fig 1b, the mating surfaces are external threads, paragraph 65), the maximum diameter of the first mating surface being greater than a maximum diameter of the second mating surface (Fig 1b).
Regarding Claim 2, Carruth discloses the first mating surface includes a first thread (#108d, paragraph 65) and the second mating surface includes a second thread (#108p, paragraph 65).
Regarding Claim 8, Carruth discloses the second cavity (#156) is configured for  disposal of the rod (#107, Fig 1). 
Claim 16, Carruth discloses the part includes a nut (#132) engageable with the connector (Fig 1a-1b). 
Regarding Claim 21, Carruth discloses the existing fastener implant (Fig 1a-1b), the existing fastener implant comprising spaced apart arms (#114a, #114b) defining the first cavity (#120), the connector comprising a body (body defines cavity #144 to surround the arms, paragraph 68) configured to surround the arms of the existing fastener implant.
Regarding Claim 22, Carruth discloses the existing fastener implant, the existing fastener implant (Fig 1a-1b) comprising a first arm and a second arm (arms #114a-114b), inner surfaces of the first and second arms defining the first cavity (#120).
Regarding Claim 23, Carruth discloses the existing fastener implant, the existing fastener implant (Fig 1a-1b)comprising a first arm and a second arm (arms #114a-114b), inner surfaces of the first and second arms defining the first cavity (#120), inner surfaces of the arms of the connector each including a thread form configured for engagement with a thread form of a setscrew (Fig 1a-1b, third and fourth arms have threads to receive threads of setscrew #134, paragraph 71).
Caruth discloses that the aperture can come in a variety of configuration to either constrain or allow movement in one or more directions (paragraph 56), the existing fastener implant having at least a substantially planar front face and rounded side faces (Fig 1, 1e) but does not disclose a recess, where when the connector is engaged with the existing fastener implant the existing spinal rod implant is disposed in the recess, the connector comprising a projection extending outwardly from the inner surface between the inner surface of the arms, the projection being fixed relative to the arms,  
Caruth further discloses that the part (#132) can come in other configurations (paragraph 82) and in another embodiment the part can be in the form of a part (#260, paragraph 82, Fig 2a), the connector having a first opening (#242), the coupling member  (#208) having a first mating surface (#208d) having a maximum diameter greater than a maximum diameter of a second mating surface (#208p)(diameters seen in Fig 2a), the first opening having a maximum diameter greater than the maximum diameter of the first mating surface (see Fig below) to accommodate the part (#260), where the part is shaped to provide polyaxial movement between the connector and coupling member (polyaxial movement based on the shape and  engagement of the outer surface of the part #260 with the inner surface of the first opening #242 paragraph 83).

    PNG
    media_image2.png
    731
    603
    media_image2.png
    Greyscale

Haskins discloses a connector (#210, Fig 2-3) including a recess (#242), the connector defining a cavity (as seen in Fig 3) to engage and receive an existing fastener implant (#140) such that an existing spinal rod (#110) is disposed in the recess, the 
Rezach discloses a connector (#80) having spaced apart arms (#90, #92), inner surfaces of the arms and an inner surface (lower surface, Fig 2-3 between the inner surfaces of the arms defining at least part of a second cavity (cavity for rod #12) for a rod (#12), a projection (#52) extending outwardly from the inner surface between the inner surface of the arms (Fig 2-3), a saddle (#220) pivotably moveable to adjust the orientation of the rod (#12) relative to the connector (abstract, paragraph 39, Fig 2-3), the projection preventing over pivoting movement of the saddle (Fig 3, paragraph 53). 
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Carruth to have the nut/part (#260) engaged with the first opening in view of another embodiment of Carruth such that the maximum diameter of the first mating surface be less than the maximum diameter of the first opening to accommodate the nut/part because this provides polyaxial movement between the connector and coupling member.
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Caruth to extend the cavity of the connector and define a recess in view of Haskins such that the cavity is able to receive more of the existing fastener implant and the recess firmly engages the contour of the existing spinal rod and thus provides a more stable coupling between the connector and existing fastener implant.

Regarding Claim 25, Carruth as modified discloses the existing fastener implant, the existing fastener implant (Fig 1a-1b in Carruth) comprising spaced apart first and second arms (arms #114a-114b in Carruth) that define the first cavity (#120 in Carruth), the connector comprising a body configured to surround the first and second arms (body defines cavity #144, paragraph 68 in Carruth), wherein one of the arms of the connector directly engaging the body (Fig 1a-1b in Carruth), the second cavity (#152 in Carruth) being configured for disposal of the rod (Fig 1a in Carruth), the connector comprising a saddle (#220 as taught by Rezach above) configured to engage the rod, the saddle being translatable relative to the arms of the connector (Fig 2-3, paragraph 39 in Rezach).
Regarding Claim 26, Carruth as modified discloses the cavities are u-shaped (Fig 1a-1b in Carruth).
Claim 27, Carruth  as modified discloses the connector comprises a saddle (#220 as taught by Rezach above) configured to engage the rod (Fig 2-3 in Rezach), the saddle being translatable relative to the arms (Fig 2-3, paragraph 39 in Rezach), the saddle comprising an orifice, the projection being disposed in the orifice (Fig 2-3, paragraph 53 in Rezach, the projection located in the orifice, where sides of the orifice engage the projection to prevent over translation).
Regarding Claim 32, Carruth as modified discloses the connector comprises a first track extending into the inner surface of one of the arms and a second track extending into the inner surface of the other one of the arms (with the modification in view of Rezach above to include the saddle, the connector would also include first and second tracks #201 and #203, Fig 10b in Rezach to guide the saddle #220, paragraph 49), the saddle comprising an outer surface movably disposed in the tracks (paragraph 49 in Rezach, Fig 2-3, 10b).
Regarding Claim 33 , Carruth as modified discloses the tracks define a maximum diameter  of the connector (see 112 rejection above and see Fig 10b in Rezach, where the maximum diameter/distance between the tracks is shown between #201 and #203) , the maximum diameter of the connector  being greater than a minimum diameter of the second cavity (Fig 10b in Rezach, diameter that corresponds to the diameter of  rod #12, where the diameter of the tracks is greater than near ref #329, since the tracks are for the saddle, the saddle engages the rod #12 and is slightly larger than rod #12)(in other words diameter/width of #329 is less than the diameter/width of tracks #201 and #203 in Fig 10b).
Claim 24, Carruth as modified discloses the existing fastener implant, the existing fastener implant (Fig 1a-1b in Carruth) comprising a first arm and a second arm (arms #114a-114b in Carruth), inner surfaces of the first and second arms defining the first cavity (#120 in Carruth) but does not disclose the arms of the connector extending parallel to the first and second arms.
Carruth discloses another embodiment (Fig 9a-9c) where the connector has third and fourth arms (#952a-952b) that are straight (paragraph 121) and parallel to the first and second arms of the fastener implant (Fig 9a, similar to that shown in Figs 1a-1b where the first and second arms are also straight in a vertical direction), the third and fourth arms (#952a-952b) defines a second cavity (#952) having a straight configuration (straight in the vertical direction, paragraph 121).
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Carruth as modified to have all the arms parallel to each other in view of another embodiment of Carruth above because this provides an alternate orientation for the second cavity to receive a rod. 


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Carruth US 2018/0228518 and Haskins US 2012/0130436 and Rezach US 2011/0257690, as applied to claim 1 above, and in further view of Jackson US 2007/0055244.
Carruth as modified discloses the claimed invention as discussed above where the coupling member is threaded onto the existing fastener implant (Fig 1, paragraph 65 in Carruth) but does not disclose the coupling member includes a break off portion.

It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Carruth as modified to include a break off portion in view of Jackson so that when threading the coupling member, the break off portion will break off when a preselected torque is reached and prevent over torqueing of the coupling member. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Carruth US 2018/0228518 and Haskins US 2012/0130436 and Rezach US 2011/0257690, as applied to claim 1 and in further view of Morrison US 2002/0029040 .
Carruth as modified discloses the claimed invention as discussed above where the part is in the form of a nut (#132 in Carruth) but does not disclose the part includes a break off portion.
Morrison discloses a part in the form of a nut (#44, Fig 6a, 6c) having a break off portion (#76) so that when tightening the nut, the break off portion will break off at a certain torque and will prevent over torqueing the nut (paragraph 75).
.


Claim 19 are rejected under 35 U.S.C. 103 as being unpatentable over Carruth US 2018/0228518 in view of Haskins US 2012/0130436 and Rezach US 2011/0257690.
Regarding Claim 19, Carruth discloses a spinal construct (Fig 1a-1b) comprising: 
a setscrew (#108) including a first thread (#108d) and a second, different thread (#108p, the threads are of different diameters, Fig 1b), the first thread being engageable with a receiver of an existing MAS implant (#101, Fig 1a), the receiver of the existing MAS implant being configured for disposal of an existing spinal rod implant (#106, it is noted that the rods implant and MAS implant are only functionally recited), the threads each extending outwardly from an outer surface of the setscrew (as seen in Fig 1b), the first thread having a major diameter greater than a major diameter of the second thread (as seen in Fig 1b); 
a connector  (#130) including a first opening (#142), a cavity (#152), an inner surface (Fig 1d) defining a an aperture (#144), the aperture being configured for disposal of the implant receiver (Fig 1a, paragraph 68),
the connector comprising spaced apart arms (arms near ref #152p and #152b in Fig 1d), inner surfaces of the arms and an inner surface (near ref #152d in Fig 1d) between the inner surface of the arms defining at least a portion of the cavity (see Fig 
a part (#132) engageable with the second thread (Fig 1a), the second thread extending through the first opening (Fig 1a). 
Caruth discloses the connector having a cavity (#144, Fig 1d, paragraph 68) to receive the implant receiver (Fig 1a, 1d) but does not disclose a recess, where when the connector is engaged with the implant receiver the existing spinal rod implant is disposed in the recess, the connector comprising a projection extending outwardly from the inner surface between the inner surfaces of the arms, the projection being permanently fixed relative to the arms, the maximum diameter of the first thread being less than a maximum diameter of the first opening.
Caruth further discloses that the part (#132) can come in other configurations (paragraph 82) and in another embodiment the part can be in the form of a part (#260, paragraph 82, Fig 2a), the connector having a first opening (#242), a setscrew (#208, paragraph 84) having a first thread (#208d) having a major diameter greater than a major diameter of a second thread (#208p)(diameters seen in Fig 2a), the maximum diameter of the first thread being less than a maximum diameter of the first opening (see Fig below) to accommodate the part (#260), where the part is shaped to provide polyaxial movement between the connector and setscrew (polyaxial movement based 

    PNG
    media_image3.png
    758
    538
    media_image3.png
    Greyscale


Rezach discloses a connector (#80) having spaced apart arms (#90, #92), inner surfaces of the arms and an inner surface (lower surface, Fig 2-3 between the inner surfaces of the arms defining at least part of a second cavity (cavity for rod #12) for a rod (#12), a projection (#52) extending outwardly from the inner surface between the inner surface of the arms (Fig 2-3), a saddle (#220) pivotably moveable to adjust the orientation of the rod (#12) relative to the connector (abstract, paragraph 39, Fig 2-3), the projection preventing over pivoting movement of the saddle (Fig 3, paragraph 53). 
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Carruth to have the nut/part (#260) engaged with the first opening in view of another embodiment of Carruth such that the maximum diameter of the first thread be less than the maximum diameter of the first opening to accommodate the nut/part because this provides polyaxial movement between the connector and coupling member.
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Caruth to extend the cavity of the connector and define a recess in view of Haskins such that the cavity is able to receive more of the implant receiver and the recess firmly engages the contour of the 
It would have also been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Caruth as modified to include saddle and projection in view of Rezach above because the saddle adjusts the orientation of the rod relative to the connector and the projection prevents over pivotal movement of the saddle. It is noted that with the modification in view of Rezach, Caruth is not being modified to include screw #34 of Rezach but rather to have a projection extending from the inner surface between the arms to prevent the over translation of the saddle and to help retain the saddle within the connector, where the inner surface is already monolithic with the connector.  With the projection extending from the inner surface (where the inner surface of Caruth is monolithic with the rest of the connector and thus the projection also monolithic with the inner surface), it would be permanently fixed to relative to the arms in order to accomplish its function of preventing over translation of the saddle.

Claims 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Carruth US 2018/0228518 (which incorporates Cormier US 9,155,580 by reference, paragraph 62) in view of Haskins US 2012/0130436 and Rezach US 2011/0257690.
Regarding Claim 28, Carruth discloses a spinal construct (Fig 1a-1b) comprising:
a fastener (#101) comprising spaced apart first and second arms (arms #114a-114b) defining a first cavity (#120), an inner surface of the first arm defining a first inner thread form (threads that engage with threads #108d, paragraph 65), an inner surface 
a coupling member (#108) including a first outer thread form (#108d) engageable with the first and second inner thread forms and a second outer thread form (Fig 1a, paragraph 65), the first outer thread form having a major diameter greater than a major diameter of the second  outer thread form (#108p, Fig 1b a major diameter of #108d is greater than a major diameter of #108p);
a connector (#130) including a body having a first opening (#142), an aperture (#144, Fig 1d paragraph 68), the aperture configured for disposal of the arms such that the arms are disposed in the aperture (Fig 1d, paragraph 68), the connector comprising a third arm directly engaging the body and a fourth arm spaced apart from the third arm (Fig 1a-1b, third and fourth arms helps defines cavity #152 and are threaded to receive #134), inner surfaces of the third and fourth arms and an inner surface (near ref #152d in Fig 1d, lower surface of cavity #152) between the inner surfaces of the third and fourth arms defining at least a portion of a second cavity (#152),
wherein the tops of the third and fourth arms define a second opening (Fig 1a-1d), the second opening being in communication with the second cavity (Fig 1a-1d), a center of the opening being coaxial with a center of the second cavity (Fig 1a-1d, the center of the second opening and a center of the second cavity each define a point and extending through the two points is an imaginary line or axis and thus the centers are coaxial along the axis define by the two center points); and

Regarding Claim 30, Carruth discloses the third arm is monolithically formed with the body (Fig 1a-1d).
Caruth discloses that the aperture can come in a variety of configuration to either constrain or allow movement in one or more directions (paragraph 56), the existing fastener implant having at least a substantially planar front face and rounded side faces (Fig 1, 1e) but does not disclose a recess, where when the connector is engaged with the fastener, the connector comprising a projection extending outwardly from the inner surface between the inner surfaces of the third and fourth arms, the projection being permanently fixed relative to the third and fourth arms., the maximum diameter of the first outer thread form being less than a maximum diameter of the first opening. 
Caruth further discloses that the part (#132) can come in other configurations (paragraph 82) and in another embodiment the part can be in the form of a part (#260, paragraph 82, Fig 2a), the connector having a first opening (#242), the coupling member  (#208) having a first outer thread (#208d) having a major diameter greater than a major diameter of a second outer thread (#208p)(diameters seen in Fig 2a), the maximum diameter of the first outer thread form being less than a maximum diameter of the first opening (see Fig below) to accommodate the part (#260), where the part is shaped to provide polyaxial movement between the connector and coupling member (polyaxial movement based on the shape and  engagement of the outer surface of the part #260 with the inner surface of the first opening #242 paragraph 83).

    PNG
    media_image4.png
    785
    564
    media_image4.png
    Greyscale



Rezach discloses a connector (#80) having spaced apart arms (#90, #92), inner surfaces of the arms and an inner surface (lower surface, Fig 2-3 between the inner surfaces of the arms defining at least part of a second cavity (cavity for rod #12) for a rod (#12), a projection (#52) extending outwardly from the inner surface between the inner surface of the arms (Fig 2-3), a saddle (#220) pivotably moveable to adjust the orientation of the rod (#12) relative to the connector (abstract, paragraph 39, Fig 2-3), the projection preventing over pivoting movement of the saddle (Fig 3, paragraph 53). 
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Carruth to have the nut/part (#260) engaged with the first opening in view of another embodiment of Carruth such that the maximum diameter of the first outer thread form is less than the maximum diameter of the first opening to accommodate the nut/part because this provides polyaxial movement between the connector and coupling member.
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Caruth to extend the cavity of the connector and define a recess in view of Haskins such that the cavity is able to 
It would have also been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Caruth as modified to include saddle and projection in view of Rezach above because the saddle adjusts the orientation of the rod relative to the connector and the projection prevents over pivotal movement of the saddle. It is noted that with the modification in view of Rezach, Caruth is not being modified to include screw #34 of Rezach but rather to have a projection extending from the inner surface between the arms to prevent the over translation of the saddle and to help retain the saddle within the connector, where the inner surface is already monolithic with the connector.  With the projection extending from the inner surface (where the inner surface of Caruth is monolithic with the rest of the connector and thus the projection also monolithic with the inner surface), it would be permanently fixed to relative to the arms in order to accomplish its function of preventing over translation of the saddle.

Regarding Claim 31, Carruth as modified discloses a crown movably positioned in the first cavity (paragraph 62 in Carruth where Cormier is incorporated by reference and where the fastener of Carruth can be the fastener of Cormier, Fig 1 in Cormier, a crown #90 moveably positioned in the first cavity, Fig 7 in Cormier where the crown is moved into the first cavity) and a saddle (#220 in Rezach) moveably positioned in the second cavity (Fig 2-3, paragraph 39 in Rezach).

Claim 29, Carruth as modified discloses the claimed invention as discussed above but does not disclose the first, second, third and fourth arms extending parallel to the first and second arms.
Carruth discloses another embodiment (Fig 9a-9c) where the connector has third and fourth arms (#952a-952b) that are straight (paragraph 121) and parallel to the first and second arms of the fastener implant (Fig 9a, similar to that shown in Figs 1a-1b where the first and second arms are also straight in a vertical direction), the third and fourth arms (#952a-952b) defines a second cavity (#952) having a straight configuration (straight in the vertical direction, paragraph 121).
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Carruth as modified to have all the arms parallel to each other in view of another embodiment of Carruth above because this provides an alternate orientation for the second cavity to receive a rod. 


Response to Arguments
Applicant's arguments filed December 16, 2020 have been fully considered but they are not persuasive. First, the embodiment applicant is relying upon for their arguments was not used in the rejection. The rejection relied on the embodiment for Fig 1a-1e. However, the examiner does agree that the limitation of the “maximum diameter of the first mating surface being less than a maximum diameter of the first opening” was not taught in Fig 1a-1e in Carruth. Applicant did argue another embodiment of Carruth in Fig 2a-2e which the examiner is now relying upon in the rejection above. Page #12 of .
With regards to Claim 19, 28, the examiner notes that in the interview held on October 26, 2020, the examiner had already previously stated that “permanently fixed” would recite new matter. The applicant did not address this in their arguments. 
The examiner does not have any suggestions to overcome the current rejections but applicant is welcome to contact the examiner if he/she has any questions. See PTO 892 which shows a similar connector. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN CHRISTOPHER L MERENE whose telephone number is (571)270-5032.  The examiner can normally be reached on Mon-Fri 8:30 am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773